Title: Court-Martial, 2 May 1756
From: Woodward, Henry
To: 



[Winchester, 2 May 1756]

A Commission, after the Form of that to Captain Stewart, was given to Captain Woodward. The Court met—vizt

Captain Woodward, President.

               
                  Captain Spotswood
                  }
                  
                  {
                  Captain Harrison
               
               
                  Captain Lewis
                  Members
                  Lieutenant Blagg
               
               
                  Lieutenant Bullet
                  Lieutenant Eustace
               
               
                  Lieutenant Lowry
                  
                  Ensign McCarty
               
            
After hearing the Evidences for and against Sergeant Nathan Lewis’s Behaviour—The Court was divided; and could come to no Determination.

Henry Woodward.


After examining the Evidences for and against Matthew Fling, and George Clarke, Soldiers; confined for throwing away their arms—The Court are of opinion, that from their good Behaviour in the Engagement, they did not designedly throw away their musquets—but lost them unfortunately in the Retreat.


Henry Woodward.
